DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/599667 filed on 10/11/2019.  Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more.
Independent claims 1 and 17 recite the following mental steps:
wherein: each of the plurality of first level managers is configured to: 
collect data using one or more sensors of a vehicle; 
abstract the data to obtain first information; and transmit a first instruction to the vehicle based on the first information, and one of the plurality of second level managers is configured to: 
receive the first information from one or more of the plurality of first level managers in the section managed by the one of the plurality of second level managers; 
obtain second information based on the first information; and 
transmit a second instruction to the vehicle based on the second information, wherein the first instruction is different from the second instruction.
              The aforementioned steps have been determined to be an abstract idea of a mental process that gathers road information from a set of vehicles, analyzes the information and determines a best instruction to send to a vehicle based on the gathered and analyzed information which is similar to the concepts deemed by the courts to be abstract such as collecting, analyzing, and displaying available data in Electric Power Group.               
The claims do contain the additional elements of a plurality of first level managers and a plurality of second level managers (e.g., generic computer processors), collecting data using one or more sensors of a vehicle (e.g., pre-solution data gathering), receiving the first information from one or more of the plurality of first level managers (e.g., data transmission).
The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field do not integrate a judicial exception into a practical application. For at least the reasons above, the additional elements of the neural network, in combination with the abstract idea of itself, are not integrated into a practical application.
Furthermore, dependent claims 2-16 and 18-20 do not recite and further limitations that cause the claims to be patent eligible. The limitations of the dependent claims are directed towards additional aspects of the judicial exception and/or well-understood, routine, and convention additional elements that do not integrate the judicial exception into a practical application.
Therefore, claims 1-20 are ineligible under §101.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsugawa et al., An Architecture for Cooperative Driving of Automated Vehicles (“Tsugawa”) in view of MacPhail et al. US 6,611,750 (“MacPhail”).

As to claims 1 and 17, Tsugawa discloses a system and method for managing vehicles, comprising:
a plurality of first level managers (see at least Fig 1, Fig 2; vehicle control layer); and 
a plurality of second level managers each being in a higher hierarchical level than the plurality of first level managers and managing a section (see at least Fig 1, Fig 2; vehicle management layer, traffic control layer), wherein: 
each of the plurality of first level managers is configured to: 
collect data using one or more sensors of a vehicle (see at least Fig 1; sensing system: speed, acceleration, yaw, radar, machine vision); 
abstract the data to obtain first information (see at least Fig 1, related text; sensing data, state variables from vehicle control layer to vehicle management layer); and 
transmit a first instruction to the vehicle based on the first information (see at least Fig 1, related text; actuating system, longitudinal control, lateral control), and 
one of the plurality of second level managers is configured to: 
receive the first information from one or more of the plurality of first level managers in the section managed by the one of the plurality of second level managers (see at least Fig 1, related text; sensing data, state variables, road-vehicle communications); 
obtain second information based on the first information (see at least Fig 1, related text; manners, rules ethics, criteria from the traffic control layer).

Tsugawa fails to explicitly disclose to transmit a second instruction to the vehicle based on the second information, wherein the first instruction is different from the second instruction. However, MacPhail teaches to transmit a second instruction to the vehicle based on the second information, wherein the first instruction is different from the second instruction (see at least col 2, line 52-col 3, line 6; The primary controller receives information about traffic in an area. The system further includes a plurality of subsidiary controllers. The subsidiary controllers provide information to and receive information from the primary controller. Each of the plurality of subsidiary controllers is associated with a cell within the area. Each of the subsidiary controllers receives and provides information to at least one vehicle concerning traffic conditions within its associated cell. The primary controller and each of the subsidiary controllers are capable of negotiating a change in the flow of traffic based upon traffic conditions.). 
Thus, Tsugawa discloses a hierarchical traffic control system with vehicle-level controllers and regional traffic based controllers and MacPhail teaches that the primary (regional) controller is configured to determine conditions about the vehicle and output traffic control instructions based on criteria such as traffic conditions and the like.
Therefore, it would have been obvious at the time the invention was filed, to modify the system disclosed by Tsugawa, with the traffic condition based control outputs from the primary controller in MacPhail, because it would provide a high-level control scheme to other vehicles on the road in order to avoid problems such as traffic congestion due to unanticipated problems like accidents, road construction, etc. 

As to claim 2, Tsugawa discloses wherein a frequency of collecting the data is higher than a frequency of obtaining the second information (see at least Fig 1, related text). 

As to claim 3, Tsugawa discloses wherein the data includes at least one of images captured by one or more imaging sensors of the vehicle, a location of the vehicle, a speed of the vehicle, and an acceleration of the vehicle (see at least Fig 1; sensing system: speed, acceleration, yaw, radar, machine vision), and the first information includes at least one of feature information of other vehicles, and feature information about a road event (see at least Fig 1, related; machine vision…sense the conditions and states ahead of the vhiecle as well as around it and the vehicle state variables..).

As to claim 4, Tsugawa fails to explicitly disclose wherein the feature information about the road event includes a locations of a construction site, a vehicle accident, an emergency vehicle, or a law enforcement vehicle. However, MacPhail teaches wherein the feature information about the road event includes a locations of a construction site, a vehicle accident, an emergency vehicle, or a law enforcement vehicle (see at least col 2, line 52-col 3, line 6; The primary controller receives information about traffic in an area. The system further includes a plurality of subsidiary controllers. The subsidiary controllers provide information to and receive information from the primary controller. Each of the plurality of subsidiary controllers is associated with a cell within the area. Each of the subsidiary controllers receives and provides information to at least one vehicle concerning traffic conditions within its associated cell. The primary controller and each of the subsidiary controllers are capable of negotiating a change in the flow of traffic based upon traffic conditions.). 
Thus, Tsugawa discloses a hierarchical traffic control system with vehicle-level controllers and regional traffic based controllers and MacPhail teaches that the primary (regional) controller is configured to determine conditions about the vehicle and output traffic control instructions based on criteria such as traffic conditions and the like.
Therefore, it would have been obvious at the time the invention was filed, to modify the system disclosed by Tsugawa, with the traffic condition based control outputs from the primary controller in MacPhail, because it would provide a high-level control scheme to other vehicles on the road in order to avoid problems such as traffic congestion due to unanticipated problems like accidents, road construction, etc. 

As to claim 5, Tsugawa fails to explicitly disclose wherein the second information includes at least one of vehicle dynamics and road event information in the section managed by corresponding second level manager. However, MacPhail teaches wherein the second information includes at least one of vehicle dynamics and road event information in the section managed by corresponding second level manager (see at least col 2, line 52-col 3, line 6; The primary controller receives information about traffic in an area. The system further includes a plurality of subsidiary controllers. The subsidiary controllers provide information to and receive information from the primary controller. Each of the plurality of subsidiary controllers is associated with a cell within the area. Each of the subsidiary controllers receives and provides information to at least one vehicle concerning traffic conditions within its associated cell. The primary controller and each of the subsidiary controllers are capable of negotiating a change in the flow of traffic based upon traffic conditions.). 
Thus, Tsugawa discloses a hierarchical traffic control system with vehicle-level controllers and regional traffic based controllers and MacPhail teaches that the primary (regional) controller is configured to determine conditions about the vehicle and output traffic control instructions based on criteria such as traffic conditions and the like.
Therefore, it would have been obvious at the time the invention was filed, to modify the system disclosed by Tsugawa, with the traffic condition based control outputs from the primary controller in MacPhail, because it would provide a high-level control scheme to other vehicles on the road in order to avoid problems such as traffic congestion due to unanticipated problems like accidents, road construction, etc. 

As to claim 6, Tsugawa discloses wherein the vehicle is a connected and autonomous vehicle (see at least page 1; automated vehicles under the cooperative driving…).

As to claim 7, Tsugawa discloses wherein one of the plurality of second level managers manages a first section, and another of the plurality of second level managers manages a second section adjacent the first section, the second information of the one of the plurality of second level managers is shared with another of the plurality of second level managers, and the another of the plurality of second level managers determines a second instruction to a vehicle in the second section based on the second information of the one of the plurality of second level managers (see at least Fig 2, related text; sharing of data points between the vehicle management layers…). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/               Primary Examiner, Art Unit 3668